70 F.3d 1253
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Joaquin JIMENEZ, Defendant, Appellant.
No. 95-1457.
United States Court of Appeals, First Circuit.
Nov. 29, 1995.

Thomas G. Briody on brief for appellant.
Sheldon Whitehouse, United States Attorney, and Craig N. Moore, Assistant United States Attorney, on brief for appellee.
Before Torruella, Chief Judge, Bownes, Senior Circuit Judge, and Stahl, Circuit Judge.
PER CURIAM.


1
We have carefully reviewed the briefs and record.  The district court's remarks, read as a whole, indicate that regardless whether defendant's state criminal offenses were concentrated or spread out, the court was not inclined to exercise its discretion to depart downward because the fact remained that defendant had engaged in serious misconduct.  Consequently, we reject defendant's argument that he was sentenced on the basis of materially inaccurate information.


2
The judgment is summarily affirmed.   Loc. R. 27.1.